Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 4/1/2021 in response to the Office Action of 12/1/2020 is acknowledged and has been entered.  Claims 1-2, 7, 10-11, 14-16, 18-21 are pending.  Claims 2, 7,10-11,14-16, 20-21 have been withdrawn. Claims 1 and 19 have been amended.  Note: It is noted that Affirmation of  election for species: detecting and quantifying the frequency of T cells, was not made as requested in replying to the previous Office action. As Applicant did not affirm but rather further amended claims, it is interpreted that species above is the intended elected species.  
Claims 1, 18-19 are currently under consideration in view of the elected species. 
         Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) antibody (line 7)   The scope of the claim is vague as it is not clear as to whether a non- stimulatory  refers to binding to a receptor on T-cell surface without interfering with Ca2+ flux that is recited in the claim lines 5-6 or to a different function.  
In addition, claim 1 has been amended to recite (last step) “quantifying the frequency of responses of individual T cells to a single or multiple antigenic peptide epitopes by subtracting intracellular fluorescence measured after taking the first image from that acquired after the second image.”  However, it is not clear how by simply subtraction a background can quantify a frequency, which requires a calculation of the number of occurrences per a specified unit i.e. total number of cell, time etc., as for example calculating a ratio of  T cells that remain fluorescent per number of added labeled T cells, and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction and clarification is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method comprising using  “antibody that binds to a receptor on T-cell surface without interfering with Ca2 flux, wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) antibody; (claim 
The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property.   Applicant merely relies on using one antibody clone  i.e.TS2/4 non-blocking mAb specific for LFA-1 [0067] wherein the antibody does not block LFA-1 functional activity [0077].  While the specification discloses one antibody i.e.TS2/4 clone that can function as claimed, this is not a representative number of species falling within the scope of the genus of the claimed antibodies. 
The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function binding  to a receptor on T-cell surface without interfering with Ca2 flux wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) antibody;    Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of LFA-1 antibodies that binding  to a 2 flux, wherein the antibody is a non- stimulatory as required by the instant claims.  The specification does not describe structural features, in structural terms,  that are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  .
Field of the Invention and State of the Art
The invention relates to LFA-1 antibodies  that binding  to a receptor on T-cell surface without interfering with Ca2 flux., wherein the antibodies are non- stimulatory as required by the instant claims,  wherein the antibodies are immobilized to a glass surface via poly-L-lysine (claim 18), wherein the T cells are CD8 T cells from PMBC (claim 19).   
Generating antibodies against a receptor is known in the art (Diener et al, of record). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. Thus, a disclosure of one antibody clone is not sufficient for a skilled artisan to predict the claimed genus of antibodies that bind to any and all  receptors on  any T-cell surface without interfering with Ca2 flux, wherein the antibody is a non- stimulatory as required by the instant claims.  Prior art does not disclose and the instant specification does not teach the structure of an epitope that allows for antibody binding without interfering with Ca2 flux, while allowing for  LFA-1 activity which appears to be essential for T-cell activation (Fooksman et al Annu. 
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.  
Claim analysis 
The instant claims when given the broadest reasonable interpretation do not recite a method for using a  general antibody, but an antibody having a specific desired activity :binding  to a receptor on T-cell surface without interfering with Ca2 flux, wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) antibody;  (claim 1), wherein the antibody in immobilized to a glass surface via poly-L-lysine (claim 18), wherein the T cells are CD8 T cells from PMBC (claim 19).   The one LFA-1 antibody clone TS2/4 that recognizes the receptor without blocking LFA-1 functional activity fails to adequately describe the genus.  
Based on the state of the prior art, a disclosure of one antibody clones would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In response to applicant argument that the use of anti-LFA-1 is sufficient overcome the rejection, the disclosure of one antibody clone is not sufficient to convey possession of the entire genus, see also the rejection above, modified due to amendments. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., 
Scope of enablement
Claims 1, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of claim 1, further wherein the anti- LFA-1 antibody does not block LFA-1 functional activity of LFA-1 or the anti- LFA-1  is clone TS2/4, wherein the agent is poly l-lysine, wherein the one or more peptide is added in a concentration of at least 10-8M, wherein the first and second images are acquired with a fluorescent microscope, and wherein quantifying frequency comprises subtracting intracellular fluorescence measured after taking the first image from that acquired after the second image, wherein the number of T cells that remain fluorescent are quantified to calculate the number  of responding cells per the number of added cloned or polyclonal T cells,  does not reasonably provide enablement for a method as claimed   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be 
(4) relative skill of those in the art;(5) level of predictability in the art;(6) amount of direction provided by the inventor;(7) existence of working examples; and(8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims recite using an antibody or capturing proteins wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) wherein the antibody binds to any  receptor on T-cell surface without interfering with Ca2+ flux to generate a monolayer of functional T-cells that can respond to peptide epitopes as measured by .fluorescence.  The genus antibody or capturing proteins that binds to any receptor on T-cell surface without interfering with Ca2+ flux, wherein the antibody is a non- stimulatory anti- lymphocyte function-associated antigen 1 (LFA-1) antibody is broad and encompass substantial variability.  Nevertheless, in the scenario that the genus antibody is specific for LFA-1, the scope of the claims encompass binding the anti-LFA-1 to the LFA-1 receptor comprised in the T-cell wherein such binding can interfere with LFA functional activity (Davignon et al; 1981; J. Immunol 127:590-595), which appears to be essential for T-cell activation (Fooksman et al Annu. Rev. Immunol. 2010. 28:79–105, of record, see page 85 right column).  The instant specification discloses that antigenic peptides added to the CD8 cells bind to available MHC class I on the surface of the T cells assembled into the monolayer resulting in appearance of pMHC recognizable by the T cell receptor (TCR) and leading to Ca2+ one clone: TS2/4 that is immobilized via poly L-lysine and capable of binding T-cells in a conformation that retaining  LFA-1 functional activity and allows for TCR-pMHC interactions without interfering with Ca2 flux.  Prior art (Diener et al, of record) teach immobilizing antibodies on functionalized wells wherein the antibodies to CD45.1 can bind to a receptor on T-cell in the absence of a peptide, (Fig 1 , step 4)  to efficiently capture  the T-cells on the surface (page 103, left 3rd paragraph; Fig.3),  thus forming a monolayer absent any limitations on “monolayer”.     As the T-cell capturing antibody does not bind a receptor on T-cell surface i.e. TCR, to activate the T cells (Fig 1) it necessarily binds without interfering with Ca2 flux.   However, prior art does not disclose and the instant specification does not teach the structure of an epitope that allows for antibody binding without interfering with Ca2 flux, while retaining  LFA-1 functional  activity which appears to be essential for T-cell activation (Fooksman et al Annu. Rev. Immunol. 2010. 28:79–105, of record, see page 85 right column).  
Regarding unpredictability, prior art teach that in situations where LFA activity is blocked/, TCR-pMHC interactions decrease T-cell sensitivity to antigen 100 fold Fooksman et al Annu. Rev. Immunol. 2010. 28:79–105, see page 85 right column).  
Therefore, while  instant specification discloses an optimized assay using one specific antibody clone, wherein the concentration of peptides is a minimum of 10-8M (page 20 last paragraph) , wherein the incubation of the peptides with the monolayer occurs in a short time to avoid false positive responding t cells, claims broadly 
In addition, it would require undue amount of experimentation for the skilled artisan to quantifying the frequency of responses of individual T cells to a single or multiple antigenic peptide epitopes by simply subtracting intracellular fluorescence measured after taking the first image from that acquired after the second image, absent counting cells wherein the number of T cells that remain fluorescent are quantified to calculate the number  of responding cells per the number of added cloned or polyclonal T cells or gamma/delta T cells of step c., as determining a frequency necessarily requires a calculation of the number of occurrences per a specified unit i.e. total number of cell, time etc.. While, prior art (Su et al, of record). teach labeling T cells with Ca2+ sensitive fluorophore (page 660, 3rd paragraph),adhering cells on a glass coverslip and measuring the level of fluorescence in all individual T cells to collect baseline measurements of Ca2+ with laser cytometry (page 660 right 2nd paragraph), a method for quantifying the frequency of responses of individual T cells to a single or multiple antigenic peptide epitopes by simply subtracting intracellular fluorescence measured after taking the first image from that acquired after the second image is not disclosed in the prior art. 
Given the breath of the claims, the unpredictability in the art and lack of guidance as described above, undue experimentation would have been required by one skill in 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 18-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-34 of co-pending Application No. 16/612675 referred as ‘675.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite binding antibodies to immobilize a monolayer pf T cells, measuring initial fluorescence, exposing cells to one or more peptides and measuring a T cell response, wherein the antibody is non-stimulatory, wherein the antibody is bound via the same ligand i.e. poly-l-lysine.   While the claims of ‘675 recite additional steps, these are encompassed by the instant claims as they recite “comprising”.   Applicant did not present any arguments and requests the rejection be held in abeyance. 
Conclusion
All other objections and rejections recited in the Office Action of 12/1/2020  are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641